Citation Nr: 0623042	
Decision Date: 08/02/06    Archive Date: 08/15/06	

DOCKET NO.  05-15 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



ATTORNEY FOR THE BOARD

J. Johnston, Counsel




INTRODUCTION

The veteran had active military duty from November 1965 to 
August 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri, which granted service connection 
for tinnitus, but which denied service connection for 
bilateral hearing loss.  The case is now ready for appellate 
review.



FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.  

2.  The veteran was tested by audiometric examination at both 
enlistment and separation, and these examinations reveal 
essentially normal hearing for the relevant frequencies of 
speech, hearing loss for VA disability compensation purposes 
was first shown in 1984, some 19 years after the veteran was 
separated from service, and a preponderance of the evidence 
is against a finding that hearing loss demonstrated at 
present is causally related to any incident, injury or 
disease of active military service.  



CONCLUSION OF LAW

Hearing loss was not incurred or aggravated in active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence.

The veteran was provided formal VCAA notice in January 2004, 
prior to the issuance of the rating decision now on appeal 
from April 2004.  That notification informed him of the 
evidence necessary to substantiate his claim, the evidence he 
was responsible to submit, the evidence VA would collect on 
his behalf, and advised he submit any relevant evidence in 
his possession.  The service medical records were collected, 
and the veteran submitted private audiometric examinations 
and other statements in support of his claim.  The veteran 
was provided a VA examination with a request for opinions 
which is adequate for rating purposes.  He was provided the 
laws and regulations implementing VCAA and governing his 
service connection claim in a March 2005 statement of the 
case.  All known available records have been collected for 
review and the veteran does not contend, nor does the 
evidence on file suggest that there remains any outstanding 
relevant evidence which has not been collected for review.  
VCAA is satisfied.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection may be established for disability 
resulting from disease or injury suffered in line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for certain specified diseases, including 
organic diseases of the nervous system (interpreted as 
including sensorineural hearing loss), if shown to have 
become manifest to a compensable degree within one year from 
the date of service separation.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory thresholds in any of the relevant frequencies 
for speech of 500, 1,000, 2,000, 3,000 or 4,000 Hertz (cycles 
per second) is 40 decibels or greater, or when the auditory 
thresholds for at least three of these relevant frequencies 
are 26 decibels or greater, or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  

Analysis:  The veteran filed his initial claim for service 
connection for bilateral hearing loss related to service in 
December 2003, 36 years after he was separated from service.  
The service medical records reveal that audiometric 
examination at enlistment was essentially normal, with no 
pure tone decibel thresholds at the relevant frequencies of 
speech being at or above 20 decibels.  The same was true for 
a subsequent audiometric examination performed four months 
later in November 1965.  The service medical records 
themselves contain no complaints, findings, treatment or 
diagnosis for hearing loss of any kind.  The August 1967 
physical examination for separation again noted that the 
veteran's hearing was essentially normal, with no pure tone 
decibel thresholds for the relevant frequencies of speech 
being at or above 20 decibels, although testing was not 
apparently performed at 3,000 Hertz.  In the accompanying 
report of medical history, completed by the veteran himself 
at the time of service separation, he specifically answered 
in the negative to inquiries as to whether he had ear, nose 
or throat trouble, running ears, or hearing loss.

The veteran's service personnel records reveal that his 
military occupational specialty was radio teletype operator 
at all times during service.  He is shown, following basic 
training, to have received training with artillery at Fort 
Lewis, Washington, and to have subsequently served in Vietnam 
with the Headquarters, Headquarters Battalion of Division 
Artillery.  He received no awards or decoration reflecting 
combat with the enemy (the Board takes note of the fact that 
the CIB was unavailable to individuals assigned to 
artillery).

In advancing his claim, it is the veteran's central 
contention that his military duties associated with 
artillery, both in training and later in Vietnam, exposed him 
to acoustic trauma which is the underlying cause for all 
present hearing loss.  The veteran submitted statements from 
two fellow service members, who each recalled the veteran 
complaining of tinnitus due to acoustic trauma during 
service.  One of these individuals also indicated that he 
recalled the veteran complaining of hearing loss during 
service, both in training and in Vietnam.  This individual 
indicated that he had been the veteran's close friend for 53 
years.  

The veteran submitted a series of private audiometric 
examinations, apparently conducted in conjunction with his 
post-service employment, from 1984 through 1987 with 
Consolidated Aluminum Corporation, and from 1988 through 2001 
with Spectrulite Consortium, Inc.  Spectrulite reports on its 
corporate website to be a dedicated service organization 
specializing in the development, manufacture and supply of 
magnesium products and serves to technology industries 
worldwide.  The first of these private routine corporate 
employment audiometric examinations from August 1984 shows 
for the first time that the veteran met the criteria for 
hearing loss disability for VA purposes at 38 C.F.R. § 3.385, 
with pure tone decibel thresholds over 40 decibels for the 
left ear at 3,000 and 4,000 Hertz, and for the right ear at 
4,000 Hertz.  All subsequent private industrial audiometric 
examinations confirm these earlier findings, and it appears 
that the veteran first exceeded 40 decibels at 3,000 Hertz 
for the right ear in 1990.  

In March 2004, the veteran was provided a VA audiometric 
examination, which included a review of his claims folder.  
At that time, the veteran repeated his report of exposure to 
acoustic trauma during military service, including small 
arms, rifle fire, and artillery fire.  He denied any post-
service recreational noise exposure and reported that his 
work environments were generally quiet, "though he has annual 
hearing tests from work in his file as evidence, so 
apparently he was in some noise."  This examination reported 
that despite repeated attempts to achieve valid, repeatable 
thresholds, the audiometric and speech discrimination 
measures conducted upon examination were unreliable, and not 
valid for rating purposes.  The reason was "poor 
threshold/behavior agreement, and poor PTA/SRT agreement...."  
The veteran was reinstructed and retested and no change was 
noted.  In reviewing the veteran's service medical records, 
the examining VA audiologist noted that the audiometric 
testing at induction was normal as was testing several months 
later (except at 6,000 Hertz for the right ear).  He noted 
that the veteran's separation examination in August 1967 
showed no complaints of hearing problems on the veteran's 
medical history, and all thresholds for speech through 4,000 
Hertz were also within normal limits.  The audiologist 
further reported that the veteran's multiple post-service 
employment audiometric examinations commencing in the 1980's 
suggested significant high frequency hearing loss, "though 
those tests are somewhat inconsistent."  It was apparent to 
the examiner that some hearing loss was clearly present for 
the veteran, but inadequate testing upon examination could 
not provide an accurate assessment.  The audiologist stated 
that, because hearing was normal at both enlistment and 
separation, it was his opinion that it was not as likely as 
not that any current hearing loss was related to the 
veteran's military service.

The Board finds that a clear preponderance of the evidence on 
file is against the veteran's claim for service connection 
for bilateral hearing loss.  Simply stated, audiometric 
examinations for the relevant frequencies of speech at both 
enlistment, four months later, and at service separation were 
essentially normal.  None of the three service audiometric 
examinations on file includes any reported pure tone decibel 
thresholds for the relevant frequencies of speech from 500 to 
4,000 Hertz as being 20 decibels or greater.  The veteran did 
not complain of hearing loss at any time during service, and 
it is noteworthy that at the time the veteran was examined 
for separation, he specifically stated that he did not have 
ear, nose or throat trouble, running ears, or hearing loss at 
the time he was separated from service.  There is no 
objective clinical evidence demonstrating hearing loss for VA 
disability purposes until 19 years after the veteran was 
separated from service, in August 1984.  

Although the veteran reported at VA audiometric examination 
that no post-service recreational pursuits or employment 
placed him in a loud noise environment, the Board finds it 
noteworthy, as did the VA audiometric examiner, that from 
1984 until 2001, the veteran was provided apparently routine 
corporate audiometric examinations in association with his 
employment with the Consolidated Aluminum Corporation and 
Spectrulite Consortium, Inc., both metallurgical 
corporations.  It is reasonable to assume, as did the VA 
audiometric examiner, that a company would not ordinarily 
provide its employees with periodic audiometric examinations 
unless those employees were placed at hazard for their 
hearing through their employment.  

The only competent clinical opinion on file, rendered after a 
review of all of the evidence in the veteran's claims folder, 
is that the veteran's currently demonstrated hearing loss is 
likely not attributable to incidents of military service.  
The Board concurs with this opinion for the obvious reasons 
that the veteran's hearing for speech tested normally at all 
times during service, the veteran specifically did not 
complain of hearing loss at service separation, and the first 
objectively documented hearing loss for VA purposes was 
documented 19 years after the veteran was separated from 
service.  While the veteran and his fellow service members 
argue that current hearing loss is attributable to acoustic 
trauma during service, and while both the veteran and his 
fellow service members are certainly competent to report 
physical symptoms experienced or observed, neither the 
veteran or his fellow service members are shown to have the 
requisite medical expertise or training to provide a 
competent clinical opinion relating hearing loss disability 
first shown 19 years after service to incidents of acoustic 
trauma which occurred two decades earlier.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  

It is certainly well established and beyond dispute that 
hearing loss related to acoustic trauma is immediate in 
nature and effect.  Although a continued exposure to acoustic 
trauma will likely result in a continued diminution of 
hearing loss acuity, had the veteran sustained hearing loss 
directly related to acoustic trauma during service, it should 
have been reflected in the audiometric examination at service 
separation, and such is not the case in the evidence on file.  
Although the VA audiometric examiner opined that the 
veteran's tinnitus was likely related to incidents of 
service, he also opined for the reasons just discussed, that 
current hearing loss disability was not likely related to 
incidents of service.  These opinions are not necessarily at 
odds with each other.  


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


